1    Kevin S. Sinclair, Esq., Nevada Bar No. 12277
       ksinclair@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Attorneys for Defendant
7    North American Title Insurance Company
8

9                                   UNITED STATES DISTRICT COURT
10                                           DISTRICT OF NEVADA
11

12    CHRISTIANA TRUST, A DIVISION OF                        Case No.: 2:19-cv-01868-APG-VCF
      WILMINGTON SAVINGS FUND
13    SOCIETY, FSB, NOT IN ITS INDIVIDUAL
      CAPACITY BUT AS TRUSTEE OF ARLP
14    TRUST 3,                                               STIPULATION AND PROPOSED
                                                             ORDER TO STAY CASE PENDING
15                              Plaintiff,                   APPEAL
16                      vs.
17    NORTH AMERICAN TITLE INSURANCE
      COMPANY,
18
                                Defendant.
19

20

21              Plaintiff Christiana Trust, a Division of Wilmington Savings Fund Society, FSB, not in its

22   Individual Capacity but as Trustee of ARLP Trust 3 (“Christiana Trust”) and defendant North

23   American Title Insurance Company (“North American”) (collectively, the “Parties”), by and

24   through their counsel of record, hereby stipulate and agree as follows, subject to the approval of

25   the District Court:

26              WHEREAS, Christiana Trust filed this action on October 22, 2019;

27              WHEREAS, Christiana Trust served the Complaint upon North American on January 2,

28   2020, and North American filed an Answer to the Complaint on January 23, 2020;

                                                         1
                              STIPULATION AND PROPOSED ORDER TO STAY CASE
     535480.1
1               WHEREAS, there are now currently pending in the United States District Court for the
2    District of Nevada more than three dozen actions between national banks, on the one hand, and
3    their title insurers, on the other hand (the “Actions”);
4               WHEREAS, each of the Actions involves a title insurance coverage dispute wherein the
5    national bank contends, and the title insurer disputes, that a title insurance claim involving an
6    HOA assessment lien and subsequent sale was covered by a policy of title insurance;
7               WHEREAS, in virtually all of these Actions, the title insurer underwrote an ALTA 1992
8    loan policy of title insurance with form 1 coverage, along with the CLTA 100/ALTA 9
9    Endorsement and either the CLTA 115.1/ALTA 4 Endorsement or the CLTA 115.2/ALTA 5
10   Endorsement (the “Form Policy”);
11              WHEREAS, each of the Actions implicates common questions of interpretation of the
12   Form Policy;
13              WHEREAS, the national bank in one of these actions has now appealed a judgment of
14   dismissal to the Ninth Circuit Court of Appeals, Wells Fargo Bank, N.A. v. Fidelity National Title
15   Ins. Co., Ninth Cir. Case No. 19-17332 (District Court Case No. 3:19-cv-00241-MMD-WGC)
16   (the “Wells Fargo II Appeal”);
17              WHEREAS, the Parties anticipate that the Ninth Circuit Court of Appeals’ decision in the
18   Wells Fargo II Appeal will likely touch upon issues regarding the interpretation of the Form
19   Policy and the reasonableness of the insurer’s denial, that could potentially affect the disposition
20   of the other Actions, including the instant action;
21              WHEREAS both of the Parties agree that it is appropriate and desirous to stay the instant
22   action pending the disposition of the Wells Fargo II Appeal, that a stay of the instant action will
23   not prejudice either of the Parties, and that a stay of the instant action will best serve the interests
24   of judicial economy (given the possibility that the Ninth Circuit Court of Appeals’ decision on the
25   Wells Fargo II Appeal might affect the disposition of this case);
26              NOW THEREFORE, the Parties, by and through their undersigned counsel, hereby
27   stipulate and agree as follows:
28              1.     The instant action shall immediately be STAYED, pending the disposition of the
                                                           2
                             STIPULATION AND PROPOSED ORDER TO STAY CASE
     535480.1
1    Wells Fargo II Appeal.
2               2.   By entering into this stipulation, none of the Parties is waiving its right to
3    subsequently move the Court for an order lifting the stay in this action.
4

5    Dated this 4th day of February 2020         EARLY SULLIVAN WRIGHT
                                                   GIZER & McRAE LLP
6
                                                        /s/--Sophia S. Lau
7                                                By:                                       ______
                                                 Kevin S. Sinclair, Esq.
8                                                Nevada Bar No. 12277
                                                 Sophia S. Lau, Esq.
9                                                Nevada Bar No. 13365
                                                 8716 Spanish Ridge Avenue, Suite 105
10                                               Las Vegas, Nevada 89148
11                                               Attorneys for Defendant North American Title
                                                 Insurance Company
12
     Dated this 4th day of February 2020         WRIGHT, FINLAY & ZAK, LLP
13
                                                       /s/--Lindsay D. Robbins
14                                               By:                                       ______
                                                 Lindsay D. Robbins, Esq.
15                                               Nevada Bar No. 13474
                                                 7785 W. Sahara Ave., Suite 200
16                                               Las Vegas, NV 89117
17                                               Attorneys for Christiana Trust, a Division of
                                                 Wilmington Savings Fund Society, FSB, not in its
18                                               Individual Capacity but as Trustee of ARLP Trust 3
19                                               ORDER
20
                                                 IT IS SO ORDERED:
21

22
                                                 ______________________________
23   Dated:                                      By: ________________________________________
                                                 UNITED   STATES
                                                    THE HON.      DISTRICT
                                                               ANDREW        JUDGE
                                                                        P. GORDON
                                                 Dated: February
                                                    UNITED       5, 2020.
                                                             STATES  DISTRICT JUDGE
24

25

26

27

28

                                                       3
                           STIPULATION AND PROPOSED ORDER TO STAY CASE
     535480.1
